


110 HRES 797 IH: Referring the bill (H.R. 4038), entitled

U.S. House of Representatives
2007-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 797
		IN THE HOUSE OF REPRESENTATIVES
		
			November 5, 2007
			Mr. Filner submitted
			 the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Referring the bill (H.R. 4038), entitled
		  For the relief of Adrian Rodriguez, to the chief judge of the
		  United States Court of Federal Claims for a report thereon.
	
	
		1.ReferralThe bill (H.R. 4038), entitled For
			 the relief of Adrian Rodriguez and now pending in the House of
			 Representatives, is referred to the chief judge of the United States Court of
			 Federal Claims.
		2.Proceedings and
			 ReportUpon receipt of the
			 bill under section 1, the chief judge shall—
			(1)proceed under
			 sections 1492 and 2509 of title 28, United States Code; and
			(2)report back to the House of
			 Representatives, at the earliest practicable date, providing—
				(A)findings of fact
			 and conclusions of law that are sufficient to inform the Congress of the
			 nature, extent, and character of the claim for compensation referred to in the
			 bill as a legal or equitable claim against the United States; and
				(B)the amount, if
			 any, legally or equitably due from the United States to Adrian
			 Rodriguez.
				
